  8:20-cv-00171-RGK-PRSE Doc # 14 Filed: 07/14/20 Page 1 of 2 - Page ID # 55




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

LOUIS ALFONSE OLONA,

                     Plaintiff,                                   8:20CV171

       vs.
                                                    MEMORANDUM AND ORDER
NDCS, WARDEN MAHR, SCOTT
FRAKES, and AARON BLIVEN,

                     Defendants.


       This matter is before the court on Plaintiff’s response (filings 12 & 13) to the
court’s June 29, 2020 order to show cause why this matter should not be dismissed
for Plaintiff’s failure to pay his initial partial filing fee (filing 11). Upon
consideration of Plaintiff’s response and the court’s receipt of his $4.00 payment 1
of the initial partial filing fee on July 13, 2020,

        IT IS ORDERED that: Plaintiff has shown sufficient cause an d t his m atter
will proceed. The next step in Plaintiff’s case will be for t h e cou rt t o con duct an
initial review of Plaintiff's claims to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review
in its normal course of business.




       1  The court has not received a separate payment of $0.06, which is the amount
assessed by the court as the initial partial filing fee, despite Plaintiff’s indication that his
institution remitted such payment using funds from his account.
8:20-cv-00171-RGK-PRSE Doc # 14 Filed: 07/14/20 Page 2 of 2 - Page ID # 56




   Dated this 14th day of July, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
